Citation Nr: 1216723	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  94-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a bilateral lower extremity disability, prior to March 9, 2007.

2.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right ankle, from March 9, 2007.

3.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left ankle, from March 9, 2007.

4.  Entitlement to a rating in excess of 10 percent for bilateral pes planus, from March 9, 2007.

5.  Entitlement to an increased (compensable) rating for gastrocnemius equinus of the left leg, from March 9, 2007.

6.  Entitlement to an increased (compensable ) rating for gastrocnemius equinus of the right leg, from March 9, 2007.
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 1993 rating decision in which the RO increased the rating for the Veteran's limitation of dorsiflexion, both ankles, probably secondary to bilateral pes planus, from 20 percent to 30 percent, effective July 7, 1992.  In February 1993, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 1993, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 1993.

In March 1993, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In April 1994, the appellant testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  Transcripts of these hearings are of record.

In March 1996, the Board remanded the matter on appeal to the RO for further action, to include clarification of representation.  After accomplishing the requested action, the RO continued the denial of the claim on appeal (as reflected in a December 1997 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In March 1998, the Board remanded the matter on appeal to the RO for further action, to include clarification of representation.

In August 1999, the Board remanded the matter on appeal to the RO for further action, to include scheduling a new VA examination.  After accomplishing the requested action, the RO continued the denial of the claim on appeal (as reflected in an October 2002 SSOC) and returned this matter to the Board.

In August 2003, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include obtaining additional records and scheduling a new VA examination.  After accomplishing the requested action, the AMC continued the denial of a rating in excess of 30 percent the claim on appeal (as reflected in an April 2007 SSOC) and returned this matter to the Board for further appellate consideration.

Also, by rating action in April 2007, the AMC awarded separate ratings for: limitation of motion of the right ankle (10 percent), limitation of motion of the left ankle (10 percent), bilateral pes planus (10 percent), gastrocnemius equinus (tight heel cord) of the right leg (0 percent), and gastrocnemius equinus of the left leg (0 percent), each effective March 9, 2007, the date of the last VA examination.  Accordingly, the Board recharacterized the appeal as encompassing all the matters set forth on the title page.

In December 2007, the Board denied the Veteran higher ratings.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court issued a memorandum decision, vacating the Board's December 2007 decision, and remanding the claims on appeal to the Board for further proceedings consistent with the memorandum decision.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.

With regard to representation, the Board notes that the Veteran was previously represented by Disabled American Veterans, but revoked her power of attorney for this Veterans Service Organization (VSO) in March 2009.  Thereafter, the VA received information requests from two attorneys-at-law regarding the Veteran's appeal before the Board.  In March 2012, the Board contacted the Veteran to request clarification regarding who, if anyone, she desired to represent her before the VA.  In March 2012, the Veteran replied that she wished to represent herself.  Hence, the Board recognizes the Veteran as now proceeding pro se in this appeal.

As a final preliminary matter, the Board notes that, in September and October 2010, the Veteran raised claims for service connection for degenerative disc disease, multi-nodule goiter, thyroid disability, depression, asthma, and gastroesophageal reflux disease (GERD), as well as claims for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), aid and attendance (A&A), automobile allowance, and medical transportation.  It does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  Similarly, in its March 2010 Remand, the Board referred the issue of clear and unmistakable error (CUE) in the March 1987 RO rating decision that assigned a single 20 percent disability rating for bilateral ankle disability to the RO for appropriate action.  It does not appear that any steps were taken to address the Veteran's claim.  Thus, it is once again referred to the RO for appropriate action.  


REMAND

Unfortunately the Board finds that further RO action is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Initially, the Board notes that the record contains an undated partial decision from the Social Security Administration (SSA) indicating the Veteran was awarded supplemental security income (SSI) due to, inter alia, 'problems with her feet.'  In the March 2010 Remand, the Board noted that VA had made numerous attempts to obtain SSA records, but that the SSA informed VA that there were no medical records on file for the Veteran.  See, e.g., Reply from the SSA received January 16, 2007.  As discussed in the Court's June 2009 decision, VA did not notify the Veteran that the search for these records was fruitless, thereby violating its duties under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 C.F.R. § 3.159(e) (2011).  Hence, in March 2010, the Board remanded this appeal such that VA could provide 38 C.F.R. § 3.159(e) notice to the Veteran.  The Board also directed the RO to ask the Veteran to provide any additional information regarding her application for and receipt of benefits, and, if additional evidence was received, to once again request records from the SSA.  

Review of the claims file reveals that the Veteran was informed by letter dated in March 2010 of VA's prior unsuccessful efforts to obtain SSA records.  Thereafter, in August 2010 and November 2010, the AMC sent requests to the SSA seeking any copy(ies) of the decision granting or denying the veteran benefits, as well as copies of the medical examination reports and treatment records reviewed by that agency in making the decision.  No reply was received.  In September 2010, the Veteran submitted the aforementioned partial decision from the SSA indicating receipt of SSI benefits.  It does not appear that any notice was sent to the Veteran to notify her of the fruitless August 2010 and November 2010 requests.  

In light of the foregoing, the Board finds that a remand is once again necessary to allow the RO to furnish the Veteran with notice consistent with the requirements of 38 C.F.R. § 3.159(e) concerning the SSA records that have not been obtained.  However, the Board concludes that, prior to any notice being sent, additional follow-up request(s) should be made to the SSA regarding the Veteran.  In this regard, pertinent regulation provides that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(2).  Here, the Board notes that the January 2007 reply from the SSA indicating that there were no medical records on file for the Veteran was based on a request containing the Veteran's incorrect date-of-birth.  Therefore, absent some negative response to a request containing accurate information regarding the Veteran, the Board cannot find that all efforts have been exhausted.  

Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  If the RO concludes that the records sought do not exist or that further efforts to obtain these records would be futile, the RO should follow the procedures prescribed in 38 C.F.R. § 3.159(e) with respect to notifying veterans of the unavailability of evidence sought in conjunction with an appeal.  

In addition to outstanding SSA records, the Board's review of the claims file reveals pertinent evidence in VA's possession, but not associated with the current record.  Specifically, the claims file contains complete VA outpatient treatment records from the Atlanta VA Medical Center (VAMC) in Decatur, Georgia, through January 2004; however, in 2010, the Veteran submitted evidence indicating continued treatment for her feet/ankles at this facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding, pertinent treatment records from the Atlanta VAMC since January 2004, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

Finally, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for higher ratings for her service-connected foot and ankle disabilities.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if warranted) prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain all outstanding, pertinent records of the Veteran from the Atlanta VAMC (since January 2004).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should request that the SSA furnish a copy of its decision awarding the Veteran supplemental security income (SSI) benefits, as well as copies of all medical records underlying that determination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

If the RO concludes that the records sought do not exist or that further efforts to obtain these records would be futile, the RO should follow the procedures prescribed in 38 C.F.R. § 3.159(e) with respect to notifying veterans of the unavailability of evidence sought in conjunction with an appeal.

3.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further examination, if necessary), the RO should readjudicate the claims on appeal in light of all pertinent evidence (to include the additional evidence submitted by the Veteran in September and October 2010) and legal authority.  The RO's adjudication of the claims should include consideration of whether any further staged rating of the disability(ies), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

7.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


